DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/28/2021 has been entered and considered. Upon entering claim 1 has been canceled, claims 11-17 have been canceled and claim 18-20 have been added. 


Claim 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2012-075274, IDS [previously cited]), in view of Allfather (US 2012/0119583).
Regarding claim 1, Ito discloses an uninterruptible power supply device [Fig. 1] that (i) supplies AC power from an AC power supply [10] to a load [13] in a first case in which the AC power supply supplies AC power normally [par 0022] and (ii) converts DC power from a DC power supply [19] into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally [par 0022-0025], the uninterruptible power supply device comprising: a switch [15] having a first electrode that receives AC power from the AC power supply and configured to be turned on in the first case and turned off in the second case [par 0022, see Fig. 1]; an AC bus [output of switch 15 and load] connected between a second electrode of the switch and the load [see Fig. 1]; a second power converter [the power converter 18 operates as a rectifier] having a charge mode in which the second power converter converts AC power received from the AC bus into DC power and supplies the DC power to a first power storage device [22, par 0026], and a discharge mode in which the second power converter converts DC power of the first power storage device into 
Ito does not explicitly discloses a first power converter configured to convert DC power from the DC power supply into AC power and output the AC power to the AC bus in the second case, the second power converter being different from the first power converter.
Allfather teaches an uninterruptible power system [Fig. 1] includes a first inverter 102 having a first DC input 120 coupled to a first battery 110 and a first AC output 122 coupled to load 114, a second inverter 124 having a first DC input 124 coupled to a second battery 112 and a second AC output 126 coupled to the load 114. While a switch 108 is in opened position (Grid interrupted) the AC power source 116 is disconnected from the load 114, allowing power to be transferred between some or all of the first battery 110, and the second battery 112, and the load 114.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the first bidirectional inverter as taught by Allfather into the system of Ito in order to provide power to load more efficient and avoid DC power sources from over heat or over current.
Regarding claim 7, the combination including Allfather further discloses wherein the DC power supply comprises a second power storage device [110], and the first 
Regarding claim 8, the combination including Ito further discloses wherein the first power storage device includes a lithium-ion battery [par 0028]. 
Regarding claim 9, the combination including Ito further wherein the first power storage device includes an electric double layer capacitor [par 0027]. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito and Allfather as applied to claim 1 above, and further in view of Hunt et al. (US 2017/0232969).
Regarding claim 2, the combination of Ito and Alfather discloses all limitations of claim 1 above, but does not explicitly teach further comprising a current detector configured to detect a current flowing through the AC bus, wherein in the first mode, the control circuit determines whether the load is performing regeneration running or power running based on a detection result of the current detector, causes the second power converter to execute the charge mode when determining that the load is performing regeneration running, and causes the second power converter to execute the discharge mode when determining that the load is performing power running. 
Hunt teaches traction battery 124 is electrically coupled to one or more power electronics modules 126 via the DC high-voltage bus 154A. The power electronics module 126 is also electrically coupled to the electric machines 114 and provides the ability to bi-directionally transfer energy between AC high-voltage bus 154B and the 
.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito and Allfather as applied to claim 1 above, and further in view of Tseng et al. (US 2016/0159240).
Regarding claim 5 the combination of Ito and Allfather discloses all limitations of claim 1 above but does not disclose further comprising a selection unit configured to select any one mode of the first mode and the second mode, wherein when the first mode is selected, the control circuit executes the first mode, and when the second mode is selected, the control circuit causes the second power converter to execute the charge mode in the first case and causes the second power converter to execute the discharge mode in the second case. 

It would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to modify the selection device into the system of the combination of Ito and Allfather in order to select the charge and discharge when necessary.
 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito and Allfather as applied to claim 1 above, in view of Kim (US 2013/0154369).
Regarding claim 10, the combination of Ito and Allfather discloses all limitations of claim 1 above but does explicitly discloses wherein the first power storage device includes an electrolytic capacitor. 
Kim teaches the DC link section 20 may include a capacitor (or a plurality of capacitors), such as, an aluminum electrolytic capacitor, an high-pressure film polymer capacitor, or a multi-layer ceramic capacitor (MLSS) for a high voltage and high current [Fig. 1, par 0041]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the an electrolytic capacitor into the first power storage of Ito in order to maintain a constant (or substantially constant) voltage level to suitably perform the stable operation of the inverter [par 0041].
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach “An uninterruptible power supply device that (i) supplies AC power from an AC power supply to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally, the uninterruptible power supply device comprising: 
a switch having a first electrode that receives AC power from the AC power supply and configured to be turned on in the first case and turned off in the second case; 
an AC bus connected between a second electrode of the switch and the load; 
a first power converter configured to convert DC power from the DC power supply into AC power and output the AC power to the AC bus in the second case; 
a second power converter having a charge mode in which the second power converter converts AC power received from the AC bus into DC power and supplies the DC power to a first power storage device, and a discharge mode in which the second power converter converts6Application No. 16:086.340 Reply to Office Action of 10.29.2020DC power of the first power storage device into AC power and outputs the AC power to the AC bus; 

a current detector configured to detect a current flowing through the AC bus, 
in the first mode, the control circuit causing the second power converter to execute the charge mode when the load is performing regeneration running, and causing the second power converter to execute the discharge mode when the load is performing power running, 
wherein in the first mode, the control circuit 
determines whether the load is performing regeneration running or power running based on a detection result of the current detector, 
causes the second power converter to execute the charge mode when determining that the load is performing regeneration running, and 
causes the second power converter to execute the discharge mode when determining that the load is performing power running, 
wherein: 
the uninterruptible power supply device supplies three-phase AC power from the AC power supply to the load in the first case in which the AC power supply supplies three-phase AC power normally, and 
converts DC power from the DC power supply into three-phase AC power and supplies the three-phase AC power to the load in the second case in which the AC power supply does not supply three-phase AC power normally, 
the uninterruptible power supply device comprises three switches, three AC buses, and three current detectors, 

the first power converter converts in the second case, DC power from the DC power supply into three-phase AC power and outputs the three-phase AC power to the three AC buses, 
in the charge mode, the second power converter converts three-phase AC power received from the three AC buses into DC power and supplies the DC power to the first power storage device, and in the discharge mode, the second power converter converts DC power of the first power storage device into three-phase AC power and outputs the three-phase AC power to the three AC buses, 
each of the three current detectors detects a corresponding one of three-phase AC currents flowing through the three AC buses, 
in the first mode, the control circuit 
subjects the three-phase AC currents detected by the three current detectors to three-phase to two-phase conversion to obtain an effective current and a reactive current, 
determines that the load is performing power running when the effective current flows into the load, and 
determines that the load is performing regeneration running when the effective current flows out of the load”.
 device that (i) supplies AC power from an AC power supply  to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally the uninterruptible power supply device comprising: 9Application No. 16:086.340 Reply to Office Action of 10.29.2020 
a switch having a first electrode that receives AC power from the AC power supply and configured to be turned on in the first case and turned off in the second case; 
an AC bus connected between a second electrode of the switch and the load; 
a first power converter configured to convert DC power from the DC power supply into AC power and output the AC power to the AC bus in the second case; 
a second power converter having a charge mode in which the second power converter converts AC power received from the AC bus into DC power and supplies the DC power to a first power storage device, and a discharge mode in winch the second power converter converts DC power of the first power storage device into AC power and outputs the AC power to the AC bus; and 
a control circuit configured to execute a first mode, 
in the first mode, the control circuit causing the second power converter to execute the charge mode when the load is performing regeneration running, and causing the second power converter to execute the discharge mode when the load is performing power running, wherein: 

in the second mode, the control circuit causes the second power converter to execute the charge mode in the first case and causes the second power converter to execute the discharge mode in the second case.”
Claim 20 is allowed because the prior art of record taken alone or in combination fails to teach “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/           Examiner, Art Unit 2836                                                                                                                                                                                             /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836